Citation Nr: 1032573	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to waiver of recovery of an overpayment in disability 
compensation (including individual unemployability and special 
monthly compensation) in the amount of $4,844.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1979 to December 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 decision by the Department of Veterans 
Affairs (VA) Debt Management Center in Fort Snelling, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

In the Veteran's June 2009 substantive appeal to the Board, VA 
Form 9, he requested to testify at a Travel Board hearing at the 
Regional Office (RO) before a Veterans Law Judge (VLJ).  See 38 
C.F.R. § 20.700 (2009).  The Veteran again indicated that he 
wished to testify at a Travel Board hearing in another VA Form 9 
submitted in August 2009.  He indicated in September 2009 that he 
wished to testify at the RO at a Board teleconference hearing.  
Nonetheless, a videoconference hearing was not scheduled, and the 
Veteran's case was forwarded to the Board.

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, in 
order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an appellant 
expresses a desire to appear in person.  38 C.F.R. § 20.700.  The 
importance of responding to a request for a hearing is recognized 
under 38 C.F.R. § 20.904(a)(3), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference 
hearing at the RO before a VLJ, as the docket 
permits.  A copy of the notice to the 
appellant of the scheduling of the hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

